JAGGARD, J.
Plaintiff, brought an action to determine adverse claims to real estate. Defendant answered as an unknown claimant. Plaintiff relied on a tax title. Judgment was rendered that defendant owned the land and that plaintiff had only a lien under his tax title. This appeal was taken from the judgment.
The initial question is whether the notice to eliminate the right' of redemption in defendant was sufficient in law. The matter in issue is whether the statement of the amount conformed to law. The notice read, as to the part involved: “Now you are hereby notified that the amount required to redeem said lot from said sale, exclusive of the *17costs to accrue upon this notice, is $36.08, together with $94.11 unpaid delinquent taxes, interest, costs and penalties accruing subsequent to said sale.” The sum of $36.08 so named was the amount of 1898 taxes, with interest. The taxes for 1899, 1900, 1901, had been paid, not by the landowner, but by the certificate holder. There were in fact at the time the notice was given no unpaid delinquent taxes whatever. We are of opinion that the notice was therefore void. It is elementary that the statutory provisions generally which are designed to pay the state’s tax by the sale of the land on which it is a lien are construed as mandatory. The property owner loses his land through a tax title only when the strict performance of statutory requirements has been affirmatively shown. More specifically, the notice, to eliminate the right of redemption in the landowner, must conform strictly to statutory requirements, and must in particular state the amount of money to be paid certainly, or in such a manner that it can be certainly calculated, in order that, redemption may be effected. The statement of the amount in this case did not conform to the standard of the law. Redemption by the landowner from tax titles is favored by the law. The owner here had not lost his right to redeem.
Affirmed.